McADAM, J.
In this case the plaintiff, an old-established and well-known corporation, organized under the name “International Society,” opened an office on Fifth avenue, borough of Manhattan, this city, where it carries on the business of dealing in books, papers, and periodicals, and of publishing and binding books. Thereafter the defendants, Bideal and Martin, who are co-partners, opened a rival establishment on Fifth avenue, directly opposite the plaintiff’s place of business, taking as their trade names “International Society” and “The International Society of Literature and Bookbinders’ League.” Injury to the plaintiff and confusion and inconvenience have followed therefrom. As to the name “International Society,” the act of the defendants constitutes a clear case of piracy; and their act in regard to the second name is not much better, for their second name does nothing less than describe the plaintiff by its name and business, combining the two in the one title. Locating directly opposite the plaintiff, and engaging in a similar business, under a like name, show a preconceived design on the part of the defendants to mislead the public and to obtain, by reason of the similarity of names, business rightfully belonging to and intended for the plaintiff. The plaintiff’s right to an injunction in such a case is too clear to admit of serious discussion. The law protects the right "of a corporation to use its own name, and an injunction lies to restrain a simulation and use by individuals, or even another corporation, subsequently created, which tends to cause confusion, and enable such individuals or other corporation to obtain, by reason of the similarity of names, the business ,of the first corporation. Farmers’ Loan & Trust Co. v. Farmers’ Loan & Trust Co. of Kansas, 21 Abb. N. C. 104.
Motion for injunction granted, with §10 costs.